SECOND AMENDMENT TO PURCHASE AND SALE

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Second Amendment”) is
made effective as of the 28th day of July, 2010, by and between by and between
GRUBB & ELLIS EQUITY ADVISORS, LLC, a Delaware limited liability company
(“Buyer”), CLC RE, LLC, a Virginia limited liability company (“CLC Seller”), and
ALBEMARLE HEALTH INVESTORS, LLC, a Virginia limited liability company
(“Albemarle Seller”, and together with CLC Seller, “Seller”).

WITNESSETH

A. Seller and Purchaser are parties to that certain Purchase and Sale Agreement
dated June 28, 2010 relating to seven (7) properties located in the State of
Virginia, and the other property described therein (as previously amended, the
“Agreement”).

B. Seller and Purchaser desire to amend the Agreement as provided in this Second
Amendment.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:

1. CLOSING DATE. There shall be no modification of the Closing Date as a result
of this Second Amendment.

2. BASTIAN/BLAND REPAIRS. Buyer has informed Seller that Buyer has identified
repairs required in connection with the Bland Property consisting of repairs to
the Improvements constructed on the Bland Property and modifications to the
drainage of the Bland Property. Seller shall perform all such repairs at the
direction of Buyer, all at the sole cost and expense of Seller, not to exceed
$125,000. All such repairs shall be subject to the approval of Buyer, which
approval shall not be unreasonably withheld, conditioned or delayed. If such
repairs are not completed as of the Closing, then at Closing a sum equal to 125%
of the estimated cost of completing the remaining repairs (not to exceed
$125,000) shall be placed into escrow with Title Insurer pursuant to a mutually
acceptable escrow agreement also executed at Closing. Such escrow agreement
shall provide that any portion of the funds placed into escrow not used to
complete said repairs shall be paid to Seller upon completion of such repairs.

3. AFFIRMATION OF LEASE GUARANTORS. In addition to the items listed in
Section 10 of the Agreement, Seller shall deliver to Title Insurer, together
with the other executed documents required by said Section, a reaffirmation of
the obligations of each guarantor of the Leases other than the guaranty by
General Electric Credit of Tennessee in connection with the Lease for the Willow
Creek Property, each in form and substance reasonably satisfactory to Buyer,
which affirmation shall state that the obligations of the guarantor are
unaffected by an assignment of the applicable Lease to Buyer.

4. MISCELLANEOUS. As amended by this Second Amendment, the parties hereto agree
that the Agreement remains in full force and effect. This Second Amendment may
be executed in multiple counterparts, each counterpart being executed by less
than all of the parties hereto, and shall be equally effective as if a single
original had been signed by all parties; but all such counterparts shall be
deemed to constitute a single agreement, and this Second Amendment shall not be
or become effective unless and until each of the signatory parties below has
signed at least one such counterpart and caused the counterpart so executed to
be delivered to the other party.

1

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first set forth above.

“BUYER”:

GRUBB & ELLIS EQUITY ADVISORS, LLC

By: /s/ Andrea R. Biller
Andrea R. Biller
Executive Vice President

July 29, 2010

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first set forth above.

“SELLER”:

ALBEMARLE SELLER:

ALBEMARLE HEALTH INVESTORS, LLC


a Virginia limited liability company

By: /s/ James R. Pietrzak
James R. Pietrzak
Vice Chairman Manager


CLC SELLER:

CLC RE, LLC

By: CLC HEALTH INVESTORS, LLC
Its Sole Member

By: /s/ James R. Pietrzak
James R. Pietrzak
Vice Chairman Manager


“GUARANTOR”:

/s/ James R. Smith
James R. Smith
/s/ James R. Pietrzak
James R. Pietrzak

2